DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2007/0015603) in view of Erdodi et al. (2017/0233595).  Claims 1-2, Watanabe discloses a golf ball comprising a core, cover, and coating (comp ex. 1).  The coating includes a metallic pigment and a color pigment [0028].  Watanabe does not disclose the size of the particles but does make clear it is necessary to select a pigment having a suitable particle size within a range that does not compromise the objects and advantages [0028].  Erdodi teaches pigments with a particle size from 10 to 500 nm [0043].  Claim 5, the golf ball may include additional coatings [0037].  Claims 7-8, Watanabe discloses a golf ball comprising a two-layer core, cover, and coating ([0019, 0041] comp ex. 1).  The coating includes a metallic pigment and a color pigment [0028].  Watanabe does not disclose the size of the particles but does make clear it is necessary to select a pigment having a suitable particle size within a range that does not compromise the objects and advantages [0028]. Erdodi teaches pigments with a particle size from 10 to 500 nm [0043]. Claim 11, the golf ball may include additional coatings [0037].  One of ordinary skill in the art would vary the size of the pigment by routine experimentation for the desired aesthetic. Erdodi makes clear the pigment particle sizes are typical.  
Claims 3-4, 6, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2007/0015603) in view of Erdodi et al. (2017/0233595), and further in view of Kametani et al. (6,554,723).  Claim 3, Watanabe does not disclose the size of the particles but does make clear it is necessary to select a pigment having a suitable particle size within a range that does not compromise the objects and advantages [0028]. Erdodi teaches pigments with a particle size from 10 to 500 nm [0043].  Kametani teaches a composition for a metallic luster comprising pigment and metal particles (abstract).  The metal particles have a particle size from 10 to 50 microns (col. 6).  Claim 4, Kametani teaches the composition includes 20 to 30 parts metallic pigments per 1 to 5 parts of the pigment (col. 2, lines 20-30).  Claim 6, since the particle sizes of the metallic pigment fall within applicant’s range the flop index is satisfied. The flop index is based on metallic feel. Claim 9, Watanabe does not disclose the size of the particles but does make clear it is necessary to select a pigment having a suitable particle size within a range that does not compromise the objects and advantages [0028]. Erdodi teaches pigments with a particle size from 10 to 500 nm [0043].  Kametani teaches a composition for a metallic luster comprising pigment and metal particles (abstract).  The metal particles have a particle size from 10 to 50 microns (col. 6).  Claim 10, Kametani teaches the composition includes 20 to 30 parts metallic pigments per 1 to 5 parts of the pigment (col. 2, lines 20-30).  Claim 12, since the particle sizes of the metallic pigment fall within applicant’s range the flop index is satisfied. The flop index is based on metallic feel. One of ordinary skill in the art would have modified the particle size of the metallic pigment for the desired look.  
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 6/16/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe et al. (2007/0015603) in view of Erdodi et al. (2017/0233595).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



October 9, 2022